               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

FIRST INSURANCE FUNDING, etc.,                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                             ) CIVIL ACTION 18-0038-WS-M
                                              )
SHEILA EDDINS, etc., et al.,                  )
                                              )
       Defendants.                            )

                                        ORDER
        This matter is before the Court on the defendants’ motion to stay these
civil proceedings pending resolution of the criminal proceedings initiated against
the individual defendant. (Doc. 46). The plaintiff is unopposed. (Doc. 48).
       Upon consideration, the motion to stay is granted.1 This action is stayed
pending further Court order. The defendants are ordered to file and serve, on or
before November 10, 2018 and on or before the tenth day of each month
thereafter, a status report detailing the progress of the criminal proceedings,
including at a minimum any trial setting and any other deadlines that might
reasonably bear on the propriety of continuing a stay in this case. The defendants
are also ordered to file and serve a notice of the conclusion of the criminal action
– by verdict, plea, dismissal or otherwise – within 72 hours of its occurrence.
       DONE and ORDERED this 24th day of October, 2018.


                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE

       1
          The defendants rely on Alabama cases, but the Court’s consideration must be
governed by federal principles and precedent, which are not identical to their state
analogues. In making its decision, the Court has employed the analysis it utilized in Doe
I v. City of Demopolis, 2009 WL 2059311 (S.D. Ala. 2009), and Lay v. Hixon, 2009 WL
1357384 (S.D. Ala. 2009).
